

	

		III 

		109th CONGRESS

		1st Session

		S. RES. 6

		IN THE SENATE OF THE UNITED STATES

		

			January 6, 2005

			

				Mr. Reid submitted the

			 following resolution; which was considered and agreed to

		

		RESOLUTION

		Making minority party appointments to

		  certain Senate committees for the 109th Congress.

	

	

		

			That notwithstanding the

			 provisions of Rule XXV, the following shall constitute the minority party's

			 membership on the following standing committees for the One Hundred Ninth

			 Congress, or until their successors are chosen:

			Committee on

			 Agriculture, Nutrition, and Forestry: Mr. Harkin (Ranking

			 Member), Mr. Leahy, Mr. Conrad, Mr. Baucus, Mrs. Lincoln, Ms. Stabenow, Mr.

			 Nelson of Nebraska, Mr. Dayton, and Mr. Salazar.

			Committee on

			 Appropriations: Mr. Byrd (Ranking Member), Mr. Inouye, Mr.

			 Leahy, Mr. Harkin, Ms. Mikulski, Mr. Reid, Mr. Kohl, Mrs. Murray, Mr. Dorgan,

			 Mrs. Feinstein, Mr. Durbin, Mr. Johnson, and Ms. Landrieu.

			Committee on

			 Armed Services: Mr. Levin (Ranking Member), Mr. Kennedy, Mr.

			 Byrd, Mr. Lieberman, Mr. Reed, Mr. Akaka, Mr. Nelson of Florida, Mr. Nelson of

			 Nebraska, Mr. Dayton, Mr. Bayh, and Mrs. Clinton.

			Committee on

			 Banking, Housing, and Urban Affairs: Mr. Sarbanes (Ranking

			 Member), Mr. Dodd, Mr. Johnson, Mr. Reed, Mr. Schumer, Mr. Bayh, Mr. Carper,

			 Ms. Stabenow, and Mr. Corzine.

			Committee on

			 Commerce, Science, and Transportation: Mr. Inouye (Ranking

			 Member), Mr. Rockefeller, Mr. Kerry, Mr. Dorgan, Mrs. Boxer, Mr. Nelson of

			 Florida, Ms. Cantwell, Mr. Lautenberg, Mr. Nelson of Nebraska, and Mr.

			 Pryor.

			Committee on

			 Energy and Natural Resources: Mr. Bingaman (Ranking Member),

			 Mr. Akaka, Mr. Dorgan, Mr. Wyden, Mr. Johnson, Ms. Landrieu, Mrs. Feinstein,

			 Ms. Cantwell, Mr. Corzine, and Mr. Salazar.

			Committee on

			 Environment and Public Works: Mr. Jeffords (Ranking Member),

			 Mr. Baucus, Mr. Lieberman, Mrs. Boxer, Mr. Carper, Mrs. Clinton, Mr.

			 Lautenberg, and Mr. Obama.

			Committee on

			 Finance: Mr. Baucus (Ranking Member), Mr. Rockefeller, Mr.

			 Conrad, Mr. Jeffords, Mr. Bingaman, Mr. Kerry, Mrs. Lincoln, Mr. Wyden, and Mr.

			 Schumer.

			Committee on

			 Foreign Relations: Mr. Biden (Ranking Member), Mr. Sarbanes,

			 Mr. Dodd, Mr. Kerry, Mr. Feingold, Mrs. Boxer, Mr. Nelson of Florida, and Mr.

			 Obama.

			Committee on

			 Health, Education, Labor, and Pensions: Mr. Kennedy (Ranking

			 Member), Mr. Dodd, Mr. Harkin, Ms. Mikulski, Mr. Jeffords, Mr. Bingaman, Mrs.

			 Murray, Mr. Reed, and Mrs. Clinton.

			Committee on

			 Homeland Security and Governmental Affairs: Mr. Lieberman

			 (Ranking Member), Mr. Levin, Mr. Akaka, Mr. Carper, Mr. Dayton, Mr. Lautenberg,

			 and Mr. Pryor.

			Committee on the

			 Judiciary: Mr. Leahy (Ranking Member), Mr. Kennedy, Mr. Biden,

			 Mr. Kohl, Mrs. Feinstein, Mr. Feingold, Mr. Schumer, and Mr. Durbin.

			Committee on

			 Rules and Administration: Mr. Dodd (Ranking Member), Mr. Byrd,

			 Mr. Inouye, Mrs. Feinstein, Mr. Schumer, Mr. Dayton, Mr. Durbin, and Mr. Nelson

			 of Nebraska.

			Committee on

			 Small Business and Entrepreneurship: Mr. Kerry (Ranking

			 Member), Mr. Levin, Mr. Harkin, Mr. Lieberman, Ms. Landrieu, Ms. Cantwell, Mr.

			 Bayh, and Mr. Pryor.

			Committee on

			 Veterans' Affairs: Mr. Akaka (Ranking Member), Mr.

			 Rockefeller, Mr. Jeffords, Mrs. Murray, Mr. Obama, and Mr. Salazar.

			Special Committee

			 on Aging: Mr. Kohl (Ranking Member), Mr. Jeffords, Mr.

			 Feingold, Mr. Wyden, Mrs. Lincoln, Mr. Bayh, Mr. Carper, Mr. Nelson of Florida,

			 and Mrs. Clinton.

			Committee on the

			 Budget: Mr. Conrad (Ranking Member), Mr. Sarbanes, Mrs.

			 Murray, Mr. Wyden, Mr. Feingold, Mr. Johnson, Mr. Byrd, Mr. Nelson of Florida,

			 Ms. Stabenow, and Mr. Corzine.

			Select Committee

			 on Ethics: Mr. Johnson (Vice Chairman), Mr. Akaka, and Mr.

			 Pryor.

			Committee on

			 Indian Affairs: Mr. Dorgan (Vice Chairman), Mr. Inouye, Mr.

			 Conrad, Mr. Akaka, Mr. Johnson, and Ms. Cantwell.

			Select Committee

			 on Intelligence: Mr. Rockefeller (Vice Chairman), Mr. Levin,

			 Mrs. Feinstein, Mr. Wyden, Mr. Bayh, Ms. Mikulski, and Mr. Corzine.

			Joint Economic

			 Committee: Mr. Reed, Mr. Kennedy, Mr. Sarbanes, and Mr.

			 Bingaman.

			

